Citation Nr: 1437089	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-06 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and a major depressive disorder.  

2.  Entitlement to service connection for discoid lupus erythematosus (claimed as a skin disorder), to include as secondary to exposure from an environmental agent.  

3.  Entitlement to service connection for asbestosis (claimed as a respiratory disorder), to include as secondary to an environmental agent/asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2010 the Veteran testified before the undersigned VLJ at a Travel Board hearing in Huntington, West Virginia. A transcript of the hearing is in the claims file.

This case was previously before the Board in September 2011, when the undersigned remanded the appeal to the RO for additional development, including (1) obtaining a copy of the Veteran's squadron operation records between July 1, 1968 and October 1969 while stationed in Trabzon, Turkey; (2) a copy of the Veteran's Social Security disability records; and (3) copies of clinical records from the Charleston Vet Center for any treatment from 1970s to the present.  Copies of the squadron records could not be obtained, but additional histories were obtained regarding the environment the Veteran would have experienced when stationed there.  Records from the Social Security Administration could not be obtained because they were destroyed based on an October 2012 VA Memorandum, which is of record.  Records from the Charleston Vet Center from 2006, and no earlier, were received.  The Board finds the RO substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the appeal is ready for adjudication. 


The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing a current diagnosis of asbestosis or a respiratory disorder.

2.  The Veteran has discoid lupus erythematosus, a skin disorder, diagnosed more than 20 years post-separation. 

3.  The Veteran is not shown to have been exposed to any environmental hazards including herbicides or asbestos during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for discoid lupus erythematosus have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for service connection for a respiratory disorder, to include asbestosis, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria: Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease (such as lupus) or due to herbicide (Agent Orange) exposure, or on a secondary basis.  

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a qualifying condition is noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In certain cases, service connection can be presumed if a veteran was exposed to an herbicide agent, to include Agent Orange, during active service.  Under the current Code of Federal Regulations (C.F.R.), presumptive service connection is warranted for several disorders, if manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Agent Orange is presumed when a Veteran served in Vietnam anytime between January 9, 1962 and May 7, 1975 or in certain units that served in or near the Korean demilitarized zone (DMZ) anytime between April 1, 1968 and August 31, 1971.  See 38 C.F.R. § 3.307.  However, veterans may still be found to have been directly exposed to Agent Orange or other herbicides if the veteran served in a location where herbicides were tested and stored.  Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection on a secondary basis may be established for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Before the Board begins its analysis of the Veteran's claims, the Board finds the Agent Orange/herbicide presumption inapplicable in the present claim.  The airbase at Trabzon, Turkey was not used to test or store Agent Orange or other herbicides based on the Information from Department of Defense (DoD) on Herbicide Tests and Storage outside of Vietnam.  The air base is not on this list.  Additionally, based on an historical search of the Veteran's squadron, no evidence of herbicide exposure, including through spraying, has been noted.  

A.  Analysis:  Discoid Lupus Erythematosus

The Veteran claims entitlement to service connection for a skin disorder due to exposure to chemicals including possible asbestos exposure during service on a 15-month tour of duty in Trabzon, Turkey.  Although the record supports a current disorder, and an assignment in Trabzon, Turkey, there is no evidence of any in-service incurrence during his time in Turkey including exposure to asbestos and/or herbicides to substantiate a nexus. 

Per September 2008 VA rheumatologist note, the Veteran has cutaneous discoid lupus, a chronic condition "characterized by discoid skin plaques with edema, erythema, scaliness, follicular plugging and skin atrophy surrounded by an elevated erythematous border."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1070 (Douglas M. Anderson et. al. eds., 32nd ed. 2012).  Lesions noted in the dictionary are seen in the file in pictures submitted as part of the Veteran's claims file.  Lupus was first seen in early 1990s after the development of a rash on the face and scalp, more than 20 years after service separation.  The Board finds the significant length of time between separation and diagnosis weighs against the Veteran's service connection claim.  

Additionally, evidence contrary to the Veteran's statements regarding exposure to a chemical spraying agent, also weighs against his claim.  Upon remand of this claim, VA searched for the histories of the Veteran's squadron during its time in Trabzon, and found no evidence of spraying of any type of chemical on or near the Trabzon base.  Additionally in the Veteran's stressor statement regarding his service connection claim for PTSD, the Veteran reported chemical air spraying was "rumored," which indicates that the Veteran did not personally witness any claimed spraying.  

Furthermore, even though the Veteran claims he had lupus in service, no evidence of lupus or any other skin disorder, was observed upon enlistment, during service, upon or within one year of separation.  In making this assessment, the Board reviewed the Veteran's service treatment records.  On the Veteran's enlistment examination report in November 1966, the examiner noted no skin disabilities.  The April 1971 separation examination also noted no skin diseases.  Furthermore, the Veteran self-reported that he experienced no skin diseases during his enlistment and separation examinations.  The Veteran also attended a number of sick call visits in 1968 during his service, which showed no complaints of, or treatment for, a skin disorder.  Although he claims he lost his hair during service (and has submitted lay statements to that effect) and that this was indicative of the later-diagnosed lupus, there is no medical evidence indicating that such a symptom would be due to lupus.

With the preponderance of the evidence against the Veteran's service connection claim, the Board has no choice but to deny this claim.  


B.  Analysis:  Respiratory Disorder 

The Veteran's respiratory disorder arises out of a service connection claim for asbestos exposure, which the Veteran claims occurred when unloading equipment in a shipyard and in an airport.  The Board notes that there is no specific statutory or regulatory guidance with regard to asbestos-related diseases.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).   However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), which provides some guidelines for considering compensation claims based on exposure to asbestos. Id.   The DVB Circular was subsumed verbatim as 
§ 7.21 of Adjudication Procedure Manual, M21-1, Part VI. (This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.) See also VAOPGCPREC 4-00 (Apr. 13, 2000).  The applicable section of Adjudication Procedure Manual M21-1 notes that inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  See Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1).  Work in a shipyard is included as a major occupation involving asbestos exposure, which is similar to work the Veteran claims he performed in Trabzon even though his military occupational specialty was designated as an administrative specialist. 

Exposure to asbestos, in and of itself, is not a disability for which VA grants service connection.  As with any service connection claim, a current disability must be established before further evaluation is made.  In the absence of proof of a current disability there can be no valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).   In the instant case, the competent evidence fails to show a diagnosis for a current respiratory disability upon which to base the Veteran's service connection claim.  While the Veteran is competent to discuss symptoms associated with his claimed disability, no specific symptoms have been acknowledged by the Veteran.  Additionally, in evaluations of the Veteran's lungs covering nearly two decades of medical treatment at the VA, including visits in 2000, 2001, 2003, 2007, 2008, 2009, and 2010, his lungs have been clear to auscultation bilaterally with no evidence of wheezes, rales, or rhonchi.  The medical record is inconsistent with the Veteran's claimed respiratory issue.  The Veteran also repeatedly denied any shortness of breath or cough at these visits.  Without a showing of a current disability, the Veteran's service connection claim must fail.  


II.  VA's Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The information contained in a May 2006 notice satisfied the duty to notify provisions with regard to the Veteran's service connection claims.   See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board also has additional duties when it holds a hearing.  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2010 Board hearing, the undersigned VLJ specifically addressed the Veteran's claimed service-connected disabilities by asking the Veteran a series of questions to elicit information regarding the cause of these disabilities.  He was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

With regard to the duty to assist, the Veteran raised issues regarding the proper development of his claims file.  The VA received the Veteran's service treatment records, service personnel records, and all post-service VA and private treatment records identified by the Veteran and by other entities.  In furtherance of the duty to assist, the Board notes that VA did not provide an examination to the Veteran regarding either his lupus or his claimed respiratory disability.  An examination would be useless with regard to the claimed respiratory disability, because there is no medical evidence of the existence of any such disability.  With regard to the Veteran's lupus, although the Veteran has been diagnosed, there is no evidence of lupus in service as well as any other claimed exposure in service that an examiner could possibly link to the Veteran's lupus. 

With all relevant documentation obtained, the Board finds that no further development is required. 


ORDER

Service connection for discoid lupus erythematosus is denied. 

Service connection for a respiratory disorder is denied.


REMAND

The Board finds a VA examination necessary in this case to assess (1) whether the Veteran has PTSD, and (2) whether the Veteran's verified stressor of violent demonstrations in Turkey caused any current mental disabilities.  The Board acknowledges that the VA treatment records clearly show the Veteran has been diagnosed with a major depressive disorder.  However, the record is less clear when it comes to a PTSD diagnosis.  Within the VA records, there are portions of the records that specifically rule out PTSD as a diagnosed condition, and other portions that report PTSD as a diagnosed condition.  In order to clarify the Veteran's mental disabilities, the Board finds that an examination would be helpful.  Additionally, since the Veteran's claimed stressor was verified upon the Board's September 2011 remand of the Veteran's appeal, the Board find sufficient evidence for a VA examiner to make an opinion as to the relationship between any diagnosed mental disabilities and the claimed stressor.  

Furthermore, based on the record, the Veteran has received treatment from VA on an ongoing basis, however the claims file only reflects treatment through August 2012.  To correctly assess the Veteran's mental disabilities, all records of treatment from August 2012 to the present must be obtained and considered.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA mental treatment records from Charleston, WV, from August 2012 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After obtaining the above VA records, to the extent available, then schedule the Veteran for an appropriate VA medical examination to ascertain his mental disorders.  The entire claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

The examiner should determine and list all of the Veteran's mental disabilities.  The examiner should make a specific finding as to whether the Veteran has PTSD.  

Next, a detailed opinion is requested as to the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's mental disability had its onset during service or is otherwise related to service? 

The examiner should accept as fact the Veteran was exposed to violent demonstrations near his base in Trabzon, Turkey. 


3.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the RO should furnish the Veteran and his representative a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


